Citation Nr: 0323579	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-15 980	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for polyneuropathy, to 
include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.  The evidence of record indicates service in 
Vietnam.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota (the RO).


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
from November 1966 to November 1967.

2.  The veteran has a current diagnosis of polyneuropathy of 
unknown etiology.

3.  Based on the medical evidence of record, peripheral 
neuropathy is not shown to have been present in service; was 
initially manifested more than one year after service; is not 
causally related to the veteran's exposure to Agent Orange in 
service.


CONCLUSION OF LAW

Polyneuropathy was not incurred in or aggravated by service; 
nor is it to be presumed to have been incurred in service, 
nor is it due to exposure to Agent Orange. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a polyneuropathy, which he claims resulted from his exposure 
to herbicides in Vietnam.

In the interest of clarity, the Board will initially discuss 
whether this matter has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal.
 
The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
Veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991). The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an veteran describing 
evidence potentially helpful to the veteran but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In August 2001, the RO sent the veteran a letter specifically 
advising him of his and VA's respective responsibilities in 
the development of the claims and evidence needed to 
substantiate this claim including statements from physicians 
describing symptoms, clinical findings, lab tests, etc.  He 
was asked to submit evidence of medical care received during 
and after service, including names and addresses of 
physicians and hospitals.  He was also given release forms to 
complete, so that the RO could assist him in obtaining 
evidence.  The Board additionally observes that the veteran 
was notified by the September 2002 statement of the case 
(SOC) of the pertinent law and regulations.  

Therefore, the Board concludes, based on the record in this 
case, that the provisions of the VCAA pertaining to 
notification of the veteran, as well as the Court's holding 
in Quartuccio, have been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran identified private treatment 
records and the RO requested and obtained those records.  The 
RO obtained the veteran's service medical records and the 
veteran was afforded a VA examination in September 2001, the 
report of which is of record.  The RO obtained the documents 
pertaining to the veteran's award of disability benefits by 
the Social Security Administration (SSA), and the medical 
records relied upon concerning that claim.  There is no 
indication that there exists any evidence which has a bearing 
on this case that has not been obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran's representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law. Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits of the claim.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a).

For certain chronic disorders, including organic diseases of 
the nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2001).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 
3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

The following diseases are deemed associated with herbicide 
exposure, under the law and VA regulation: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 U.S.C.A. 
§ 1116; 
38 C.F.R. § 3.309(e).  The foregoing diseases shall be 
service connected if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The Secretary of Veterans Affairs (the Secretary) has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. 27,630-641 (May 20, 2003).

The veteran filed his claim of entitlement to service 
connection in July 2001. 
On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era (in effect nullifying the decision of the Court 
in McCartt v. West, 12 Vet. App. 164 (1999) [a veteran was 
required to have a presumptive disease before herbicide 
exposure was presumed].  Thus, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §3.307(a)(6)(iii), 
3.313 (2002).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  The Court has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  See McCartt, 12 Vet. App. 
at 167.  As such, the Board must not only determine whether a 
veteran has a disability which is recognized by VA as being 
etiologically related to exposure to herbicide agents, see 38 
C.F.R. § 3.309(e), but must also determine whether the 
current disability is otherwise the result of active service.

Factual Background

The basic facts of this case are not in substantial dispute.

The veteran served in Vietnam from November 1966 to November 
1967.  
This was during the Vietnam era (beginning on January 9, 1962 
and ending on May 7, 1975).  See 38 C.F.R. § 3.2(f) (2002).  
The veteran's service medical records from February 1966 to 
January 1969 are pertinently negative.  

According to medical reports of record, the veteran evidently 
first experienced neurological symptomatology in 1981, which 
progressively worsened.  Starting in 1988, he was diagnosed 
as having polyneuropathy, including polyradiculopathy, poly-
radicular neuropathy and spinal cerebellar degeneration of 
unknown etiology.  He stopped working in 1992 due to his 
neurological symptomatology.  He is currently in receipt of 
Social Security disability benefits due to neurological 
problems including lack of dexterity and weakness, 
particularly of the lower extremities.   
 
In July 2001, the veteran underwent a VA Agent Orange 
examination by a medical doctor.  The veteran gave a history 
consistent with that reported above.  The examiner diagnosed 
the veteran as having polyneuropathy of an unknown etiology.  
The examiner also noted Agent Orange exposure, 1966-67. 

Also of record is the report of a September 2001 peripheral 
nerves examination.  The examiner, who was a physician's 
assistant, gave a diagnosis of polyneuropathy of uncertain 
etiology.  In response to an item of the form, "state 
etiology", the examiner responded "presumptively Agent 
Orange". 

Analysis

"The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record . . . 
. The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review in this Court. To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran . . . . The BVA must address all 
relevant medical evidence and provide adequate reasons for 
its evaluation of the credibility and weight of the 
evidence."  Allday v. Brown, 7 Vet. App. 517, 527-8 (1995) 
[citations omitted].

The veteran seeks service connection for a chronic, 
progressive debilitating neurological condition which has 
defied specific diagnosis.  With the exception of the comment 
of the VA physician's assistant in September 2001 that the 
etiology of this condition was "presumptively Agent 
Orange", the veteran's health care providers have all 
indicated that the cause of the disorder was unknown. 

The veteran served in Vietnam and is therefore presumed to 
have been exposed to herbicides.  The Board will therefore 
initially discuss whether service connection can be granted 
based on the statutory presumptions pertaining to such 
exposure found in the law and regulations, as explained 
above.  Also as explained above, the fact that the Agent 
Orange presumptions may be determined to be inapplicable does 
not preclude the veteran from establishing service connection 
based on the evidence of record.  See Combee, supra.



Presumptive service connection due to Agent Orange exposure

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  A disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence thereunder.

The veteran has consistently been diagnosed as having a 
chronic neurological disorder, which has not been 
specifically diagnosed.  There is no diagnosis of acute and 
subacute peripheral neuropathy as defined in 38 C.F.R. § 
3.309(e), Note 2 (2002).  Further, there is no competent 
medical evidence that any such disease manifested itself to a 
compensable degree within one year after the veteran's last 
exposure to herbicides, that is by November 1998.  Thus, even 
if acute or subacute peripheral neuropathy currently existed, 
service connection could not be presumptively granted.  
Crucially, the Secretary has specifically determined that 
presumptive service connection based on herbicide exposure is 
not warranted for chronic persistent peripheral neuropathy.  
See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 24, 
2002).  Accordingly, service connection for the veteran's 
neurological disability on a presumptive basis is not 
appropriate.

Combee analysis

Notwithstanding the fact that the Agent Orange presumptions 
(with the exception of the presumption of Agent Orange 
exposure in Vietnam) are inapplicable to this case, as 
discussed above the veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  See Hickson v. 
West, supra.

With respect to element (1), the medical evidence establishes 
that the veteran has a current disability, namely a chronic 
neurological disorder.  With respect to element (2), because 
the veteran served on active duty in the Republic of Vietnam 
during the Vietnam era, he is presumed to have been exposed 
to herbicides.  The Board additionally observes that there 
appear to be no other possible potential causes for the 
veteran's polyneuropathy incident to his military service, 
and the veteran and his representative have not made any 
contentions other than that Agent Orange may be responsible 
for his disability.

The Board also notes at this juncture that there is no 
evidence of any neurological disability during service or 
within the one year presumptive period with respect to 
organic diseases of the nervous system found in 38 C.F.R. 
§ 3.309(a).  The veteran and his representative do not appear 
to contend that such is the case.  The veteran's contentions 
have consistently been that his symptomatology started in 
1981, which is over a decade after he left service.     
  
With respect to element (3), the September 2001 opinion of 
the VA physician's assistant is favorable to the veteran in 
that it states that the etiology of the polyneuropathy is 
"presumptively Agent Orange".  The remainder of the reports 
pertaining to the veteran's neurological disability, 
including that of a VA medical doctor in July 2001, have not 
hazarded a guess as to the cause of the disability. 

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Consistent with Colvin, the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based
on the medical expert's personal examination of the 
patient, 	
the physician's knowledge and skill in analyzing 
the data, 
and the medical conclusion that the physician 
reaches. . . . 
As is true with any piece of evidence, the 
credibility and 
weight to be attached to these opinions [are] 
within the 
province of the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The only nexus evidence in the veteran's favor is the cryptic 
opinion of a VA physician's assistant that the etiology of 
the disability is "presumptively Agent Orange".  This 
statement is somewhat unclear, and could be interpreted as an 
erroneous legal statement that the veteran's disability could 
be presumptively service connected.  However, the Board will 
accept the statement as indicating that the veteran's 
neuropathy is related to his Agent Orange exposure.  No 
reasons for this association were provided.  In addition, as 
noted above, the Board also looks at factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).   The Board finds it curious that a VA physician's 
assistant would take it upon himself to opine about the 
origin of an unusual and ill-defined neurological disorder 
when various medical specialists, including a team of 
physicians from the Mayo Clinic, have been unable to do so.  
The Board places little weight of probative value on what 
appears to be an offhanded remark of an individual possessing 
relatively little medical expertise.

The opinion of the VA physician's assistant must be weighed 
against the  National Academy of Sciences (NAS) analysis 
which was the basis for the Secretary's determination that a 
positive association does not exist between exposure to 
herbicides and chronic persistent peripheral neuropathy.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600, 42,604 (June 24, 2002).  The 
veteran was informed of this study in the December 2002 
Supplemental Statement of the Case.

By way of background, VA has entered into an agreement with 
the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in support of military 
operations in the Republic of Vietnam during the Vietnam era 
and each disease suspected to be associated with such 
exposure. NAS submits reports on these activities every two 
years. Whenever VA determines, based on sound medical and 
scientific evidence, that a positive association exists 
between exposure of humans to a herbicide agent used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era and a 
disease, regulations are published establishing presumptive 
service connection for that disease. If the Secretary 
determines that a presumption of service connection is not 
warranted, he is to publish a notice of that determination, 
including an explanation of the scientific basis for that 
determination.  The Secretary's determination is based on 
consideration of the NAS reports and all other sound medical 
and scientific information and analysis available to the 
Secretary.  See 61 Fed. Reg. at 41442 (1996).

The Board finds the NAS analysis to be more probative than 
the VA physician's assistant's three-word opinion. The NAS 
analysis was based on exhaustive review of the medical 
literature and data and upon and conclusions drawn by experts 
in the field.  In essence, a preponderance of the competent 
medical evidence indicates that the cause of the veteran's 
chronic neurological disability is unknown but that his 
exposure to Agent Orange in Vietnam is not implicated as a 
cause.   Accordingly, direct service connection based on in-
service exposure to Agent Orange is not warranted.

The Board is cognizant of the veteran's unfortunate situation 
and acknowledges the veteran's sincere belief that his 
peripheral neuropathy is related to herbicide exposure during 
his military service.  The veteran, however, is not competent 
to provide an opinion regarding the etiology of his claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992) [lay persons are not competent to offer medical 
opinions].  The Board's decision is based on the law and 
evidence of record, as explained above.  The veteran is 
informed that should he decides to reopen his claim, he would 
be well advised to secure competent medical evidence which 
serves to refute the conclusions in the NAS study.


ORDER

Entitlement to service connection for polyneuropathy, to 
include as due to exposure to Agent Orange, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


